PER-CURIAM.
In the court below this and another similar ease against a succeeding collector were both actions at law brought by the same taxpayer and involved the same facts and the same question. Jury trial was waived, both eases heard together, and this one was appealed, with the agreement of record that- the decision in this appeal should cover both.
 The basic fact -before the court was whether the McDonald Coal Company operated the coal business upon which the taxes involved were levied. On this question the court decided: “We have found as a matter of fact that the plaintiff corporation operated the coal business involved in the tax returns submitted by it.” It is now sought to revise such finding on the ground that such business was done by certain individuals. Apart from the fact that the findings of the judge below, a jury trial having been waived, come before us with the effect of a verdict, we find the claim here made is wholly without merit. These individuals not only claimed and were allowed reduction of their individual taxes on the ground the' business was not done by themselves as individuals, but by the plaintiff company; but, if their present contention is right, then the large salaries paid to them by the company without any service rendered to it, were a palpable wrongful effort to reduce the taxes of the company by an unjust claim of overhead expenses.
The claims are wholly devoid of merit, and the judgment entered for the government in each case is affirmed.